People v Liszka (2019 NY Slip Op 07003)





People v Liszka


2019 NY Slip Op 07003


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ. (Filed Sept. 27, 2019.) 


KA 18-00501.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, V
vSTEVEN LISZKA, SR., DEFENDANT-APPELLANT. Motion to dismiss granted.

Memorandum: The matter is remitted to Yates County Court to vacate the judgment of conviction and dismiss the indictment either sua sponte or on application of either the District Attorney or the counsel for defendant (see People v Matteson , 75 NY2d 745 [1989]).